Citation Nr: 9915706	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-14 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
White River Junction, Vermont


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of unauthorized private 
medical services furnished in Canada on March 18, 1998.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active military service from May to September 
1948, and active air service from September 1949 to June 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 determination by the VA Medical 
Administration Service (MAS) in White River Junction which 
denied reimbursement of the cost of unauthorized private 
medical services rendered on March 18, 1998 at the Canadian 
Red Cross Society Outpost Hospital in Bamfield, British 
Columbia, Canada.  


REMAND

In his July 1998 Notice of Disagreement, the veteran 
requested a hearing before "regional office personnel" at 
the Oakland, California Regional Office (RO).  On his 
September 1998 VA Form 9, he checked the box indicating that 
he wished to attend a hearing before a Member of the Board at 
a local VA office.  

Due to an apparent administrative oversight, however, the 
veteran was scheduled for a hearing before a Member of the 
Board in Washington, D.C. on July 1, 1999.  He was notified 
of this hearing in May 1999.  By letter dated May 27, 1999, 
the veteran responded that "[i]t would have been much better 
if you had bothered to read the VA form 9 which I filed 9-9-
98."  He indicated that he wished to cancel the Board 
hearing in Washington, D.C., and schedule another hearing 
before a Member of the Board at the Oakland RO, as he resides 
in Eureka, California.  

Therefore, in order to ensure full compliance with due 
process requirements, the case is remanded for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a traveling 
Member of the Board at the Oakland RO.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 
1998).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (1998).

The case should then be returned to the Board for further 
appellate consideration, if in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



